

115 HRES 821 IH: Recognizing the importance of the Vietnam Veterans Memorial, its replica which travels in “The Wall That Heals” exhibit, and the distinguished servicemembers the memorials honor and commemorate.
U.S. House of Representatives
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 821IN THE HOUSE OF REPRESENTATIVESApril 11, 2018Ms. Maxine Waters of California submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the importance of the Vietnam Veterans Memorial, its replica which travels in The Wall That Heals exhibit, and the distinguished servicemembers the memorials honor and commemorate.
	
 Whereas military involvement in Vietnam began in November 1955 when the Military Assistance and Advisory Group was established in the region;
 Whereas the first United States casualty of the war, Technical Sergeant Richard B. Fitzgibbon, Jr., lost his life in 1956;
 Whereas United States Armed Forces ground combat units first arrived in Vietnam in 1965, and by 1969, had reached a peak of approximately 543,000 troops;
 Whereas on March 29, 1973, the United States Armed Forces completed the withdrawal of combat and support combat units from Vietnam;
 Whereas the Vietnam war was divisive and controversial, and too often members of the United States Armed Forces came home, after serving bravely and honorably, to communities and a country conflicted about the war;
 Whereas, in 1980, the Congress authorized the Vietnam Veterans Memorial Fund to build a national memorial to commemorate and honor the Vietnam war servicemembers for their courage, sacrifice, and devotion to duty and country;
 Whereas the Vietnam Veterans Memorial in Washington, DC, was dedicated on November 13, 1982, and is visited by more than 5.6 million people every year, who have left more than 400,000 items of remembrance at the wall;
 Whereas, on Veterans Day in 1996, the Vietnam Veterans Memorial Fund unveiled a three-quarter scale replica of the Vietnam Veterans Memorial, which was designed to travel to communities across the country in order to allow people nationwide to pay their respects to Vietnam war veterans;
 Whereas the replica is 375 feet in length, 7.5 feet high at its tallest point, and includes 140 panels, each engraved with the names of fallen United States Armed Forces servicemembers who served during the Vietnam war;
 Whereas the replica is one portion of The Wall That Heals exhibit, which includes a mobile Education Center that displays information on the history and legacy of the Vietnam war, Vietnam veterans, and the Vietnam Veterans Memorial;
 Whereas The Wall That Heals travels to approximately 39 locations each year, and has visited over 600 communities across the country, allowing millions of visitors to pay their respects to the men and women who served during the Vietnam war;
 Whereas over the course of the Vietnam war, approximately 3,403,000 troops were deployed to Southeast Asia, and the total number of veterans who served during the era was at least 8,744,000;
 Whereas more than 58,000 United States Armed Forces members sacrificed their lives in Vietnam and more than 300,000 were wounded;
 Whereas there are approximately 7,300,000 Vietnam era veterans today, and approximately 9,000,000 families of those who served during the Vietnam war;
 Whereas the commemoration of the 50th Anniversary of the Vietnam war began on Memorial Day, 2012, and extends through Veterans Day, 2025;
 Whereas the emotional and cultural impact of the Vietnam war still remains, but is remedied by appreciating and recognizing those who answered the country’s call to serve; and
 Whereas the Vietnam War Memorial and The Wall That Heals allow millions of people to honor, acknowledge, and express appreciation for the sacrifices of United States Armed Forces servicemembers and their families: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the valor and courage of the servicemembers who served with distinction and honor during the Vietnam war;
 (2)commemorates the 50th anniversary of the Vietnam war; (3)commends the Vietnam Veterans Memorial and The Wall That Heals exhibit, including all those who transport the exhibit from community to community, and all those who visit the memorial and the exhibit to pay their respects and honor United States Armed Forces servicemembers who served in Vietnam; and
 (4)encourages communities in the United States to hold appropriate ceremonies and activities to honor the sacrifices and contributions of Vietnam war servicemembers.
			